Citation Nr: 0329731	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
accrued benefits purposes.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  The veteran died in March 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied an initial disability evaluation in 
excess of 50 percent for the veteran's post-traumatic stress 
disorder (PTSD) for accrued benefits purposes and a total 
rating for compensation purposes based on individual 
unemployability for accrued benefits purposes.  The appellant 
has been represented throughout this appeal by the Veterans 
of Foreign Wars of the United States.  


REMAND

The statutes and regulations governing the adjudication of 
claims for Department of Veterans Affairs (VA) benefits have 
recently been amended.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the appellant of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her 
claims.  The VA shall make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The appellant's claims 
have not been considered under the amended statutes and 
regulations.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has recently invalidated 
the regulations which empowered the Board to issue written 
notification of the VCAA to appellants.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  
Additionally, the Federal Circuit has recently invalidated 
the thirty-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as being inconsistent with 38 U.S.C.A. 
§ 5103(b)(1) (West 2002).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the thirty-day period provided in § 3.159(b)(1) in which 
to respond to a VCCA notice to be misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
the RO must take this opportunity to inform the appellant 
that a period of one full year may be taken to respond to a 
VCAA notice notwithstanding any previously provided 
information.  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) are fully met.  

2. The RO should then readjudicate the 
appellant's entitlement to an initial 
disability evaluation in excess of 50 
percent for the veteran's PTSD for 
accrued benefits purposes and a total 
rating for compensation purposes based on 
individual unemployability for accrued 
benefits purposes.  If the benefits 
sought on appeal remain denied, the 
appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


